Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 1 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QIANG LU, and
YONGBING QI,
On their own behalf and on behalf of
Others similarly situated
Plaintiffs,
Vv. Case No. 19-cv-05828

PURPLE SUSHI INC.

d/b/a Matsu Sushi; and
YAMI YAMI INC.

d/b/a Matsu Sushi;
JIANFU ZHUO

a/k/a Jian Fu Zhuo,
MINGJIE WANG

a/k/a Ming Jie Wang,
XING CHEN a/k/a Jay Chen,
ZENAN LI

a/k/a Zen An Li a/k/a “An An” Li,
PEIGUAN ZHUO

a/k/a Pei Guan Zhuo, and
JOHN DOE

a/k/a “Abule”

Defendants.

MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
CONDITIONAL CERTIFICATION, COURT-AUTHORIZED NOTICE PURSUANT TO
SECTION 216(b) OF THE FLSA, FOR EXPEDITED DISCOVERY, AND FOR

EQUITABLE TOLLING

Leon K. Luk, Esq. (9493)

Luk & Luk PLLC

Attorneys for Defendants
Purple Sushi Inc. d/b/a
Matsu Sushi and Xing Chen
a/k/a Jay Chen

254 Canal Street, Suite #2001
New York, NY 10013

Tel: (212) 219-8686
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 2 of 22

TABLE OF CONTENTS

PRELIMINARY STATEMENT
FACTUAL BACKGROUND
I. CONDITIONAL CERTIFICATION IS NOT APPROPRIATE

A. Plaintiff Fails to Meet The Modest Standard Required
To Support Conditional Collective Action
Certification

B. Plaintiffs Have Failed to Show That They Are

“Similarly Situated” To The Proposed Putative Class
Members. .... wes 9

II. IN THE ALTERNATIVE, THE COURT SHOULD CERTIFY
SUBSTANTIALLY NARROWED VERSION TO DELIVERYMEN

III. PLAINTIFF PROPOSED NOTICE AND METHOD FOR DISSEMINATION
TS INAPPROPRIATE ccsssssssssccssssense « sssesseesstestsesanserenessesserersarsateneorsanesetacseensnscnssnessaerat 13

A. Notice Should Be Issued Once By First Class Mail
Only and Notice Discovery Should Be Limited to Names
ANG AAALSSSESS veecsescsscsesscrsssessessenssesessenccsesessscresesressesnecsesnssnecescesssenecasersseneeeseaennenss 13

B. Plaintiff’s Request For A Ninety (90) Day Opt-In
Period Is Excessive, Would Prejudice Defendants, and
SHOULG Be DSMi Sd i cccsescseessecsrerersessseessssessstsnnasscsecesssasecscersonesesseneenserseeeeneescess 14

IV. EQUITABLE TOLLING IS NOT APPROPRIATE

CONCLUSTON screen ves see 16

EAR AD LOR Oe TER ODE EPA SEERA ROSS EE LOSE ASE OE DAL OREO DEORE EROS OSES

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 3 of 22

i
TABLE OF AUTHORITIES

CASES PAGE (S)
Acevedo v. Workfit Med. LLC,

No. 14-CV-06221 (EAW), 2014 WL 4659366, at *11 (W.D.N.Y.
Sept. 17, 2014) . . 15

 

Amador v. Morgan Stanley & Co.,
No. 11-CV-4326, 2013 U.S. Dist. LEXIS 19103, 2013
WL494020(S. DN.Y Feb. 7, 2013)  escsesssnsermemesssscsesssnrssieeens . 5

 

 

Anglada v. Linens N’ Things, Ine.,
No. 06-cv-1290, 2007 WL 1552511, at *5 (S.D.N.Y. Apr. 26,
2007) report and rec. adopted (May 22, 2007) caccsessssssernennseecsnneensneescsnes 11

Barfield v. N.Y.C. Health and Hosp. Corp.,
No. 05 Civ. 6319 (JSR), 2005 WL 3098730, at *1 (S.D.N.Y.
NOV. 18, 2005) ccsscscscsssssssssessesssesscsssssecnssscsssceesenerserscseesveneesnessessssvecseavessesseseesestesunsoreasessrsavenes 6,11

Brickey v. Dolgencorp, Inc.,
272 FLR.D. 344, 347 (WLD.N.Y. 2011) i sneceesnen 10

 

Cano v. Four M Food Corp.,
No.O08cv3005 (JFB) (AKT) 2009 WL 5710143 at *9 (S.D.N.Y.
2009) (quoting 29 U.S.C. § 216(b).. . eee 5

 

Capsolas v. Pasta Res, Inc.,
No., 10-cv-5595 (RLE), 2012 WL 1657920, at 3* (S.D.N.Y. May
Dy LODZ) crsrscrrerccrserssrvsvsrresssesesesersasecesnscressessessees os sesessverseesesseeassnosarsenseutensss 15

 

Flores v. Osaka Health Spa, Inc.,
No. 05-cv-962, 2006 WL 695675, at *3 (S.D.N.Y. Mar. 16,
ZOOG)  ircccserssernsetccrsscsesessiesssetecteneesrenenenescseoneasssssees secansoesoessnsenesasanssnesessuarssaneeneesesossesed we 12

 

Fraticelli v. MSG Holdings, LP,
No. 13-cv-6518, 2014 WL 1807105, at *1 (S.D.N.Y. May 7,

Garcia v. Spectrum of Creations, Inc.,
102 F. Supp. 3d 541, 548 (SDNY. 2015) ccccsecceeeennenne 6

Gjurovich v. Emmanuel’s Marketplace, Inc.,
282 F. Supp. 2d 101, 105 (S.D.N.Y. 2003) ccressesmeressseessesenmerssnnenes 8

Glatt v. Fox Searchlight Pictures, Inc.,
BLL Fi dd 528, 540 (2d Cir. 2016)  ccccccsseecrseerssesenaresnsnesssnsessneesssnesssaeersnseses 5
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 4 of 22

Gonzalez v. Scalinatella, Inc.,
No. 13-cv-3629, 2013 WL 6171311, at *5 (S.D.N.Y. Nov. 25,

Gordon v. Kaleida Health,
No. 08-cv-378S, 2009 WL 3334784, at *13~14 (W.D.N.Y¥. Oct.
14, 2009) ccc cccssasccessssnssssessesereesssesonsssesssecasessecensssesessesseseasednssedsnesssesseesdecsensescnssaoesvecsussesasierssssnesses 14,16

Guo v. Tommy’s Sushi Inc.,
14-cv-3964, 2014 WL 5314822 at *3 (S.D.N.Y. Oct. 16, 2014)

 

sevncanecaseasarapecceausenseascanseeseensussessscoesousenensgesscenessasecevenceenseesusqeneesvecarenyestserserssrcsnecness esenissedaistocsenesscesaecansensedyessenneeteeasenentanes 12
Hamadou v, Hess Corp.,

915 F. Supp. 2d 651, 667 (S.D.N.Y. 2013) wnrcccrescsnssecssnterssneressnnaecees 13
Hoffman v. Sbarro, Inc.,

982 F, Supp. 249, 261 (S. DN.Y. 1997) wiccessssssesrcssseersssesseersnessetns 3,10
Hoffman-La Roche v. Sperling,

493 U.S. 165, at 169) (1989) os bese 5
Jenkins v. TIX Co. Inc.,

853 F. Supp. 2d 317, 323 (E.DuN.LY. 2012)  acccccssesssnseersssernessnmessenee 8
Laroque v. Domino’s Pizza, LLC,

557 F. Supp. 2d 346, 354 (E.D.N.Y. 2008)  ccsrsssseensesecnsneeersnseecsenses 8
Martinez v. Zero Otto Nove Inc.,

No. 15-cv-899, 2016 WL 3554992, at *4 (S.D.N.Y. June 23,
ZOLG) vrccccccsssecsecseserssessnsscssescesesasessessessesceseesnecaessssecseesvocescesesssossonovenessesueessusnsancuaconeatensssrseeranseresneenesesencenauanensenss 7,12
Mata v. Foodbridge LLC,

No. 14-cv-8754, 2015 WL 3457293, at *2 (S.D.N.Y. June 1,
ZOLS)  resccscssessssscssccsssessesasesesssssesesvessuersesssecrsesasesuresssssecsassneucenscesvessssunsonsssuscsoesurssstasseussesenssessuensennscanenererseeareesessansertey 6
Myers v. Hertz Corp.,

624 FL 3d 537, 555 (2d CL. 2010) wcsscsseeseensersnsssnsessccnseessenseeens passim
Prizgmic v. Armour, Inc.,

No. 05-cv-2503 (DLI) (MDG), 2006 WL 1662614, at *2
CE. DN.Y. TUMS] 12, ZOQOG) crcrccscssssssnscncssesseessssecsossecsensssessssesssnnesessseesseensssascenssenenseassarssectseeennes 7

Reyes v. NY F&B Services LLC,
150-cv-2882-LTS-DCF, 2016 WL 796859 at *3 (S.D.N.Y. Feb.
22, 2016). sesansseneee secaneaasanocereneqenenecass seseneuseeesesaccsvscennansteneasesesonsnneeessees 9

 

 

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 5 of 22

Romero v. H.B. Auto. Grp., Inc.,
No. 11 Civ. 386(CM), 2012 WL 1514810, at *10 (S.D.N.Y. May
Ly 2012) icessessssssscssestecseenesnsssssnvsscsensssenevescusssassonesanessscssasssensasensssssssuesuseecsssasesessnssansseesessesansancenesessenseesescensess 6

Rosario v. Valentine Ave. Disc. Store, Co.,
828 F. Supp 2d 508, 516 (E. DN.Y. 2012) ne essessssesesssessesesseens 8

Sanchez v. JMP Ventures, L.L.C.,
No. 13 Civ. 7264 (KBF), 2014 WL 465542, at *1 (S.D.N.Y.
Far. 27, 2014)  cccecssssosssssecsssseecsessessscensessnessscsssessessassenessassenmssssssseavsssesoveeescsnsessenseseasssssssuesssssessneesseeuenss 6

Scholtisek v. Eldre Corp.,
229 F.LR.D. 381, 387 (W.D.N.Y. 2005) wissssseccsrssesssseessessnseccsssneesssceesses 10

Sharma v. Burberry Ltd.,
52 F. Supp. 3d 443, 463 (E.D.N.Y. 2014) oo ssecsssseceesanes 14

Smith v. McGinnis,
208 F, 3d 13, 17 (2 Cir, 2000) ac usscssssessssusssscsessssessoeseevnessesesssensese 15

Trinidad v. Pret A Manger (USA) Ltd.,
962 F. Supp. 2d 545, 564 (S.D.N.Y. 2013) sess 8

Turner v. Johnson,
177 F.3d 390, 391-92 (5%8 Cir. 1999), cert. denied, 528 U.S.
1007, 120 S.Ct. 504, 145 L.Ed. 2c 389 (1999) i essssesesssnssssccsscesceeees 15

Vasquez v. Vitamin Shoppe Indus, Inc.,

No. 10-cv-8820, 2011 WL 2693712, at *4 (S.D.N.Y. July 11,
ZOLL)  cracessecscsesessssssvsneseccsccecsssssnencssseescersesssssuscevescsepsusversascevercesessosessesavaceatsennecuscsessasuasesssesesszaceatanscsacecsessssesenes 9,13
Zheng v. Good Fortune Supermarket Grp. (USA), Inc.

No. 13-cv-60, 2013 WL 5132023, at *4 (E.D.N.Y. Sept. 12,
ZOLB) ccrrccercsceresssovessnesconesnscessssvessecensssscstessereossesesscsessesevecsssocersacsvsntensesaveussesenssnssencauaneseacnsuasocaseasecanssesueacsseassssoees 7,12
STATUTES

ZF U.S.C. $ 216 (DB)  aerccreecsssssnsessnssonsnsnessssssnssssussssssnssssssesessevsssseessansssessessscessssssssaesseaseessennesetes 3

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 6 of 22

Defendants Purple Sushi Inc. d/b/a Matsu Sushi and Xing
Chen a/k/a Jay Chen hereby oppose the Plaintiffs’ Motion for
Conditional Certification, Court-Authorized Notice Pursuant
to similarly situated individuals dated October 23, 2019 and
Disclosure of Contact Information for Notice to Potential Opt-
Ins (Doc. 39). For the reasons stated herein, Plaintiffs’

motion should be denied.

PRELIMINARY STATEMENT

Defendant Purple Sushi Inc. d/b/a Matsu Sushi (“Purple”) is
a restaurant located at 483 Columbus Avenue, New York, New York
10024. Its sole shareholder and officer is Defendant Xing Chen
a/k/a Jay Chen (“Xing”). Purple acquired the business from
Defendant Yami Yami Inc. d/b/a Matsu Sushi (“Yami”) and has
operated from July 1, 2018 to present. Plaintiff Qiang Lu (“Lu”)
worked for Purple July 1, 2018 to July 16, 2018 and from April
1, 2019 to April 16, 2019. ( See Lu’s affidavit Doc. 39).
Plaintiff Yongbing Qi ("Qi") worked for Purple from July 1, 2018
to May 26, 2019 ( See Qi’s affidavit Dec. 39). Both Plaintiffs
worked as deliverymen for Purple who now ask this Court to

conditionally certify a collective under the FLSA and issue
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 7 of 22

court-authorized notice to current similarly situated
individuals who performed other restaurant work for Defendants.
While both have worked as deliverymen, they have failed to
demonstrate that it is appropriate to proceed as a
representative action. Plaintiff Lu worked for Purple for 11
months and Plaintiff Oi worked for Purple for 4 weeks.
Plaintiffs’ Motion is supported by their knowledge of other
deliverymen and asserts in a bare allegation that they also
have personal knowledge of a waiter named “Ah Biang’s wife”,
Tempura Wok and Deep Fry Wok “Old Liu” and “Ah Hui” and Sushi
Worker “Seven” (Lu & Qi’s affidavit Doc. 39). None of these
individuals’ actual names are given nor any declaration
submitted by these potential plaintiffs in Plaintiffs’ Motion in
Support. Plaintiffs do not state the basis of how they acquired
their knowledge nor any conversations had with them which would
nevertheless be hearsay. Plaintiffs wish to represent a class
that includes other type of employees such as waiters/waitresses
and kitchen workers, who perform different tasks, worked
different hours and received different pay and method of pay
than plaintiff, i.e. some hourly, some tips, some combination of

2

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 8 of 22

wages and tips. Plaintiffs’ application does not meet even the
relatively lenient standard for conditional certification under
Section 216(b) of the FLSA.

A party seeking “conditional certification” bears the
burden of showing “that they and potential opt-in plaintiffs
together were victims of a common policy or plan that violated
the law.” Myers v. Hertz Corp., 624 F. 3d 537, 555 (2d Cir.
2010) (citing Hoffman v. Sbarro, Inc., 982 F. Supp. 249, 261
(S.D.N.Y¥. 1997) (internal quotation marks omitted)). Plaintiffs
have failed to meet this burden and Plaintiffs’ should be denied
in its entirety.

FACTUAL BACKGROUND

On June 27, 2019 Plaintiffs filed a complaint alleging
overtime violation under the FLSA against Defendants (Doc. 1).
On August 23, 2019 Defendants Yami Yami Inc., Jianfu Zhuo,
Mingjie Wang, Zenan Li and Peiguan Zhuo filed an Answer to
Complaint (Doc. 23). On August 28, 2019 Defendants Purple and
Xing filed an Answer to Complaint (Doc. 27). On October 2, 2019,
the Court issued a Scheduling Order for pleadings and motions.
(Doc. 36). Plaintiffs filed this Motion for Conditional
collective certification (Doc. 39) and accompany Memorandum of
Law in Support of Conditional Certification (Doc. 40).

3
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 9 of 22

Plaintiff seeks conditional certification of an overtime
collective, which includes “all nonexempt current and former
employees” who worked for Defendants, regardless of job duties
or job title. The scope of work, working hours, and details of
the services vary from person to person depending on its
requirements and skill. Plaintiffs also worked for different
defendants and employers at the same location who conducted
business in different ways. Since acquiring the business in July
2018 from codefendant Yami Yami, Purple has no longer employed
any of the previous deliverymen and has only retained two (2) of
the former employees of Defendant Yami Yami who perform

different jobs than those of Plaintiffs.

LEGAL ARGUMENT

I. CONDITIONAL CERTIFICATION IS NOT APPROPRIATE
A. Plaintiff Fails to Make The Modest Standard Required To

Support Conditional Collective Action Certification.

This Court has adopted a two step method for certification
to opt-in other potential plaintiffs upon the showing that
plaintiffs demonstrate that the Plaintiffs are “similarly

4

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 10 of 22

situated” to the potential. Amador v. Morgan Stanley & Co. No.
11-CV-4326, 2013 U.S. Dist. LEXIS 19103, 2013 WL494020(S.D.N.Y
Feb. 7, 2013). The Fair Labor Standards Act (“FLSA”) refer to
“conditional certification,” district courts “have discretion,
in appropriate cases, to implement [§ 216(b)] .. by facilitating
notice to potential plaintiffs of the pendency of the action and
of their opportunity to opt-in as represented plaintiffs.” Myers
v. Hertz Corp., 624 F. 3d 537 (254 Cir. 2010) at 554 (quoting
Hoffman-La Roche v. Sperling, 493 U.S. 165, at 169) (1989). In
the initial conditional certification step before the district
court authorizes mailing a notice, the plaintiffs must first
show that “they and others together were victims of a common
policy or plan that violated the law.” Glatt v. Fox Searchlight
Pictures, Inc., 811 F.3d 528, 540 (2d Cir. 2016) (citing Myers,
supra) (emphasis added), see also Cano v. Four M Food Corp.,
No.08cv3005 (JFB) (AKT) 2009 WL 5710143 at *9 (S.D.N.Y. 2009)

(quoting 29 U.S.C. § 216({b)).

Plaintiff has the burden to demonstrate that plaintiff and
the potential class were “victims of a common policy or plan
that violated the law and “that there are other employees who
are similarly situated with respect to their job requirements

5
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 11 of 22

and with regard to their pay provisions.” Fraticelli v. MSG
Holdings, LP, No. 13-cv-6518 (IMF), 2014 WL 1807105, at *i
(S.D.N.Y. May 7, 2014). Although Plaintiffs emphasize the “low”
burden that they must meet at this first step, and rely on a
series of string cites to support this proposition. However,
while the burden may be low, “it is not non-existent.” Sanchez
v. JMP Ventures, L.L.C., No. 13 Civ. 7264 (KBF), 2014 WL 465542,
at 1* (S.D.N.Y. Jan. 27, 2014) (citing Romero v. H.B. Auto.
Grp., Ine., No. 11 Civ. 386(CM), 2012 WL 1514810, at *10
(S.D.N.¥. May 1, 2012)). Further, a plaintiff cannot rely on
“unsupported assertions” or “conclusory allegations” regarding
the existence of an alleged common policy or plan. Id. (citing
Myers, 624 F. 3d at 555); see also Barfield v. N.Y.C. Health and
Hosp. Corp., No. 05 Civ. 6319 (JSR), 2005 WL 3098730, at *1
(S.D.N.Y¥. Nov. 18, 2005) (denying motion for conditional
certification based on “limited anecdotal hearsay”). The showing
must “be based on some substance.” Garcia v. Spectrum of
Creations, Inc., 102 F. Supp. 3d 541, 548 (S.D.N.Y. 2015).
“Plaintiff must offer actual evidence of a factual nexus ..
rather than mere conclusory allegations.” Mata v. Foodbridge

LLC, No. 14~-cv-8754, 2015 WL 3457293, at *2 (S.D.N.Y. June 1,
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 12 of 22

2015). “Where a plaintiff bases an assertion of a common policy
on observations of coworkers or conversations with them, he must
provide a minimum level of detail.” Martinez v. Zero Otto Nove
Inc., No. 15-cv-899, 2016 WL 3554992, at *4 (S.D.N.Y. June 23,
2016). The plaintiff must present “actual evidence of a factual
nexus between his situation and those he claims are similarly
situated.” Prizmic v. Armour, Inc., No. 05-cv-2503 (DLI) (MDG),
2006 WL 1662614, at *2 (E.D.N.Y. June 12, 2006). In the case at
hand, Plaintiffs merely submits 2 affidavits claiming they have
knowledge of other individuals who were not deliverymen but
cannot provide their actual names, details of their work or how
or whether they were not properly paid overtime. Further,
plaintiffs do not state the basis of their knowledge nor any
conversation had with the other workers. Courts in this Circuit
have repeatedly rejected certifying collective action when the
plaintiff has failed to meet burden by offering nothing but
cookie-cutter conclusory allegations. See e.g. Zheng v. Good
Fortune Supermarket Grp. (USA), Inc., No. 13-CV-60 (ILG), 2013
U.S. Dist. LEXIS 130673, at *17 (E.D.N.Y¥. 2013) denying
collective certification where named plaintiff, a supermarket

clerk, alleged similarly situated employees with

 
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 13 of 22

“conclusory and unsubstantiated statements” as she failed to

identify any such employee by name}.

The Plaintiffs here are deliverymen and fail to show
that they are similarly situated with the other workers in the
restaurant and were subject to the same alleged unlawful policy
of overtime violation. See frinidad v. Pret A Manager (USA) Ltd.
962 F.Supp. 2d 545, 558 (S.D.N.Y¥. 2013) (citing Rosario v.
Valentine Ave. Disc. Store, Co., 828 F. Supp 2d 508, 516

(E.D.N.Y. 2011).

While courts generally do not make any determinations of
the merits of the plaintiff’s allegations of overtime violation
as part of the conditional certification process, Plaintiff must
make a “colorable claim for relief.” Gjurovich v. Emmanuel’s
Marketplace, Inc., 282 F. Supp. 2d 101, 105 (S.D.N.Y. 2003);
Laroque v. Domino's Pizza, LLC, 557 F. Supp. 2d 346, 354
(E.D.N.¥. 2008). Here, the Plaintiffs cannot demonstrate
whether a policy is facially invalid or whether the plaintiff is
claiming an “illegal application of a common legal policy” and
conditional certification should be denied”. See Jenkins v. TJX

Co. Inc., 853 F. Supp. 2d 317, 323 (E.D.N.Y. 2012).
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 14 of 22

In the alternative, the court has discretion to narrow
the collective action certification, mindful of the potential
burden associated with defending against an FLSA claim involving
a broadly defined collective group of plaintiffs.” Reyes v. NY
F&B Services LLC, 150-cv-2882-LTS-DCF, 2016 WL 796859 at *3
(S.D.N.Y¥. Feb. 22, 2016); Fraticelli, 2014 WL 1807105, at *1.
Courts “within the district court’s power to limit the scope of
the proposed class.” Vasquez v. Vitamin Shoppe Indus, Inc., No.
10-cv-8820, 2011 WL 2693712, at *4 (S.D.N.Y. July 11, 2011).

In the case at hand, the potential class is more suited to be

narrowed to “deliverymen”.

B, Plaintiffs Have Failed to Show That They Are “Similarly

Situated” To The Proposed Putative Class Members.

For the reasons stated above, the Court should deny
Plaintiffs’ motion because Plaintiffs have not met their minimal
burden of demonstrating that they are similarly situated to the
potential putative class members. The plaintiffs submit two (2)
affidavits purporting to have knowledge but fails to provide the

actual names of the other alleged victims nor the basis of their
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 15 of 22

knowledge, ( See Plaintiffs’ affidavits Doc. 39). The “modest
factual showing” cannot be satisfied by simple “unsupported
assertion”. Myers, 624 F. 3d at 555 (emphasis added) (quoting
Hoffman, 982 F. Supp. at 261; Not every similarity among the
members of a proposed collective contributes to a finding that
those individuals are “similarly situated” under the FLSA.
Plaintiffs must show that they and the proposed collective
“together were victims of a common policy or plan that violated
the law.” Brickey v. Dolgencorp, Inc., 272 F.R.D. 344, 347
(W.D.N.Y¥. 2011) (quoting Scholtisek v. Eldre Corp., 229 F.R.D.
381, 387 (W.D.N.Y¥. 2005).

Plaintiffs, as deliverymen claims overtime violations but
does not actually point to a single common policy applicable to
the overbroad and inappropriately defined proposed collective,
which Plaintiffs wish to represent a class that includes other
type of employees such as waiters/waitress and kitchen workers,
who perform different tasks, worked different hours and received
different pay and method of pay than plaintiff, i.e. some
hourly, some tips, some combination of wages and tips. With no
other supporting evidence of precisely what unlawful policy is
at issue, who distributed such policies and/or who implemented

such policies has not been placed into evidence before the

10
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 16 of 22

Court. Instead, Plaintiffs has merely stated that they knew
other workers worked overtime but does not state if how and what
they were actually paid. Plaintiffs who are deliverymen do not
State how “similarly situated” they are to the other restaurant
workers who work different shifts and time and perform different
duties. Courts have denied motions for conditional class
certification where, as in this case, the Plaintiffs are relying
only on generalized hearsay statements. Barfield v. New York
City Health and Hospitals Corp. { No 05-CV~6319) 2005 WL 3098730
(S.D.N.Y¥. 2005) (conditional class certification denied where
the plaintiff “presents nothing but limited anecdotal hearsay to
suggest that that there is a widespread practice of illegal pay
practices”).
Plaintiffs has not provided a single affidavit from a

single other potential opt-in member. See Anglada v. Linens N’
Things, Inec., No. 06-cv-1290, 2007 WL 1552511, at *5 (S.D.N.Y.
Apr. 26, 2007) report and rec. adopted (May 22, 2007) (denying
certification where plaintiff “offerfed] no supporting
declarations or affidavits from other similarly situated
employees who are located at any other LNT store),

Plaintiffs references to others in the putative class only

as vague assertions “based on personal knowledge”. This language

li
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 17 of 22

is insufficient to support certification. Martinez, 2016 WL
3554992, at *5 (finding insufficient allegations that plaintiffs
were “aware and they have personal knowledge” “through
observations of and conversations with other employees” that
they were treated similarly in term of hours). See Flores v.
Osaka Health Spa, Inc., No. 05-cv-962, 2006 WL 695675, at *3
(S.D.N.Y. Mar. 16, 2006) (plaintiff’s “understanding” as to the
amount of work performed by other employees was unsupported by
any factual information. In Guo v. Tommy’s Sushi Inc., 14-cv-
3964, 2014 WL 5314822 at *3 (S.D.N.Y. Oct. 16, 2014), the court
declined to certify class based on three plaintiff's affidavits
stating they discussed and compared wages with co-workers and
were “personally .. aware of several kitchen workers” who were
underpaid. Here, plaintiffs neither had conversation nor
discussion with any of the potential members of the proposed
class and has failed to satisfy even the “lenient standard” for

a motion for conditional certification. Zheng, 2013 WL 5132023,

at *4-5.

IL. IN THE ALTERNATIVE, THE COURT SHOULD CERTIFY SUBSTANTIALLY
NARROWED VERSION TO DELIVERYMEN

As stated above, the Court has discretion to grant a
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 18 of 22

certified collective class which is narrower than the broad
class proposed by plaintiffs which is consistent with “the
district court’s power to limit the scope of the proposed class
in a collective action.” Hamadou v, Hess Corp., 915 F. Supp. 2d
651, 667 (S.D.N.Y. 2013) (internal quotation marks omitted);
Vasquez, 2011 WL 2693712, at *4.

Here, plaintiffs are deliverymen and if the Court grants
notice to the collective such notice should be limited to
individuals with the same job title as Plaintiffs and not to
other restaurant workers who have different job titles, duties,
schedules, rate and method of payment, i.e. tip earners versus

salaried.

IIL. PLAINTIFF PROPOSED NOTICE AND METHOD FOR DISSEMINATION IS
INAPPROPRIATE

A. Notice Should Be Issued Once By First Class Mail Only
and Notice Discovery Should Be Limited to Names and Addresses.

The Plaintiffs’ Motion also seeks disclosure of contact
information of the potential members in addition to their last
known addresses including last known telephone numbers, last
known email addresses and last known social media usernames.
Plaintiffs’ request is intrusive. “First Class Mail is

oF

sufficient to provide potential class members with notice ...
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 19 of 22

Gonzalez v. Scalinatella, Inc., No. 13-cv-3629, 2013 WL
6171311, at *5 (S.D.N.Y. Nov. 25, 2013). It is premature to
order notice through other methods until Plaintiff
establishes that specific mailings were returned as
undeliverable. Courts routinely refuse to order email
notice, let alone text messages and/or social media
messages. See Sharma v. Burberry Ltd., 52 F. Supp. 3d 443,
463 (E.D.N.Y. 2014); Plaintiffs’ proposed text message

and social media messages are without any authority and
cannot provide the information required to be contained in
the notices, thereby depriving the Court of its necessary
oversight function. The Court, in the interest of privacy, the
Court should deny Plaintiffs’ request to compel the production
of personal information such as last known email addresses, last
known telephone numbers, last known social media usernames and
amend the proposed notice and consent form accordingly. See,
e.g., Gordon v. Kaleida Health, No. 08-CV-378S, 2009 WL 3334784,

at *9 (W.D.N.Y. Oct. 14, 2009).

B. Plaintiff’s Request for a Ninety (90) Day Opt-In Period

Is Excessive, Would Prejudice Defendants, and Should Be Denied.

Plaintiff’s request for a Ninety (90) day opt-in period is

14
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 20 of 22

excessive and courts have routinely found thirty (30) days to be
sufficient. Capsolas v. Pasta Res, Inc. No., 10-cv-5595 (RLE),
2012 WL 1657920, at 3* (S.D.N.Y. May 9, 2012). Further the
Courts have widely supported that the Plaintiff’s proposed
notice be jointly submitted with the defendant’s review because
it avoids unfair prejudice to either party and ensures accurate
information is disseminated to collective class members. See
Acevedo v. Workfit Med. LLC, No. 14-CV-06221 (BAW), 2014 WL

4659366, at *11 (W.D.N.Y. Sept. 17, 2014).

IV. EQUITABLE TOLLING IS NOT APPROPRIATE

The Plaintiffs seek an order equitably tolling the FLSA
statute of limitations with respect to potential opt-ins, dating
from the filing of their motion. The Plaintiffs do not state the
circumstances of this case which warrants the kind of “rare and
exceptional circumstance” that warrants the imposition of
equitable tolling. Smith v. McGinnis, 208 F. 3d 13, 17 (2d Cir.
2000) (quoting Turner v. Johnson, 177 F.3d 390, 391-92 (Sth Cir.
1999), cert. denied, 528 U.S. 1007, 120 S.Ct. 504, 145 L.Ed.2d
389 (1999)). A party seeking relief via equitable tolling “must
show that extraordinary circumstances prevented him from filing

15
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 21 of 22

his petition on time.” and that he “acted with reasonable
diligence throughout the period he seeks to toll.” Id.

Here, the Plaintiffs request equitable tolling not on their
own behalf, but on behalf of the potential opt-ins absent any
showing that “extraordinary circumstances” arosed that prevents
the potential opt-in plaintiffs from filing their own FLSA
action, or from joining this action, at any time.

In the absence of “extraordinary circumstances” affecting
the potential opt-ins’ rights to file their own FLSA claims, or
to join this one, the motion for equitable tolling should be
denied. See Gordon v. Kaleida Health, No. 08-cv-378S, 2009 WL

3334784, at *13-14 (W.D.N.Y. Oct. 14, 2009.

CONCLUSION

The Plaintiffs have not met even their “modest” burden
required to demonstrate conditional certification. While the
Plaintiffs have alleged that they personally may not have been
properly paid overtime, they have not presented the bare minimal
to warrant conditional certification. The Plaintiffs worked as
deliverymen yet makes the assertion based on personal knowledge
of other restaurant workers which are nothing more than

16
Case 1:19-cv-05828-PGG-KHP Document 49 Filed 11/20/19 Page 22 of 22

generalized conclusions and vague allegations regarding the

other restaurant workers who have different job titles and

different hours and method of pay. Defendants respectfully

request that the Plaintiffs’ motion be denied in its entirety,

and let plaintiffs proceed in this action in their own

individual capacity.

Dated: November 14, 2019
New York, New York

17

Respectfully submitted,

/s/ Leon K. Luk, Esq. (9493)
Luk & Luk PLLC

Attorney for Defendants
Purple Sushi Inc. d/b/a Matsu
Sushi and Xing Chen a/k/a Jay

Chen

254 Canal Street, Suite #2001

New York, NY 10013

(212) 219-8686

email- lukspc@aol.com

 
